DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7, 9-11, 13, 14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the sizing composition comprising starch, a cationic multivalent salt, the claimed polyvinyl alcohol, wax and a hexasulfonated optical brightener in the claimed amounted.  Specifically the claim requires very specific amounts of the wax and the polyvinyl alcohol that are not taught in the prior art of record.  
The closest prior art of record is Niu et al. (WO 2014/120175), discussed in the prior action.  Niu et al. teaches a sizing composition (¶0007) comprising a binder that is preferably starch (¶0026) that is present in an preferred amount of 25 to 30 weight percent or 70 to 80 weight percent (¶0027), a fixer that is cationic polyvalent salt (¶0022) that is present in an preferred amount of 5 to 50 weight percent (¶0024), and a wax (¶0009-10).  The composition of Niu et al. contains an optical brightener (¶0035).  Niu et al. teaches using both a starch and polyvinyl alcohol having a molecular weight of 5,000 to 500,000 as the binder for the coating (¶0026).
There is no suggestion in Niu et al. to add the wax and polyvinyl alcohol in the claimed ratio with the total of the two components being between 1 weight percent and 10 weight percent.  Absent impermissible hindsight, a person having ordinary skill in the art would not arrive at the specific amounts claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767